Appeal by the People from an order of the County Court, Dutchess County, dated July 11, 1972, which granted a motion by defendant William Connelly to dismiss the indictment on the ground that the evidence before the Grand Jury was not legally sufficient to provide a chain of evidence. Order reversed, on the law, motion denied and indictment reinstated. In our opinion, the laboratory certificate, pursuant to statute (CPL 190.30, subd. 2), established the contents of the item examined (cocaine), as well as its source (People v. Peluso, 29 N Y 2d 605; People v. Ahrens, 41 A D 2d 675). Hopkins, Acting P. J., Munder, Martuscello, Shapiro and Brennan, JJ., concur.